IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 95-20733
                                Summary Calendar
                             _____________________


DILIP KUMAR PAUL, ET AL.,

                                                                 Plaintiffs,

DILIP KUMAR PAUL,

                                                       Plaintiff-Appellant,

                                      versus

PARSONS, BRINKERHOFF, QUADE, &
DOUGLAS; PBB-KBB, INC.; BATTELLE
MEMORIAL INST.,

                                                      Defendants-Appellees.

_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                       USDC No. CA-H-92-2792
_________________________________________________________________
                           April 29, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*


Dilip Kumar Paul has appealed the denial of his Fed. R. Civ. P.

60(b)       motion   for   relief   from   the   district   court’s   judgment

dismissing his qui tam action under the False Claims Act, 31 U.S.C.


        *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
§§ 3730, et seq.          Paul contends that the state court’s judgment,

which this court previously held, precluded consideration of his

substantive claims under the doctrine of res judicata, is void

because      it   was    obtained        by    means      of    perjury    and    fraudulent

litigation tactics on the part of the defendants.                           Even if it is

assumed that Paul can establish by clear and convincing evidence

that the defense was predicated upon factually false testimony,

Paul has failed to demonstrate that he was prevented from fully and

fairly presenting his state court case. Therefore, Paul has failed

to show that the district court abused its discretion in denying

his     motion          under         Rule     60(b)(3)          because     of     “fraud,

misrepresentation,            or   other       misconduct       of   an   adverse    party.”

Longden v. Sunderman, 979 F.2d 1095, 1103 (5th Cir. 1992).

       Paul contends that the state court judgment was void because

essential parties could not be joined.                         Paul does not explain why

the interests of the absent parties were negatively impacted

because they were not joined as defendants in the state court

action and he does not explain how the absent parties could have

been liable to him under applicable state law.                              See Vondy v.

Comm’rs Court of Uvalde County, 620 S.W.2d 104, 106-07 (Tex. 1981);

Tex.    R.    Civ.       P.     39.          Even    if   the     absent    parties     were

“indispensable,” their absence did not create a jurisdictional

defect and does not provide a basis for collaterally challenging




                                               -2-
the state court’s judgment.          See Judwin Properties, Inc. v. U.S.

Fire Ins. Co., 973 F.2d 432, 434-35 (5th Cir. 1992); United States

v. O’Neil, 709 F.2d 361, 371 (5th Cir. 1983); see also Cox v.

Johnson, 638 S.W.2d 867, 868 (Tex. 1982).

     Paul    contends   that   the    Texas   state   courts   were   without

jurisdiction to resolve legal issues involving claims that arose in

other jurisdictions.     Paul’s argument goes to the subject-matter

jurisdiction of the state court to adjudicate claims arising in

other jurisdictions.       While the place where the alleged tort

occurred may be pertinent to personal jurisdiction, venue, or the

question of which forum’s law should be applied, the fact that a

claim arose in another jurisdiction and may have impacted that

jurisdiction more directly is not determinative of the court’s

authority to render a judgment.         See Tex. Const. art. 5, § 8.

     Paul also argued in the district court that the state court

lacked personal jurisdiction because the contracts at issue were

negotiated and executed in Ohio “for performing work in Utah, in

Texas, in Louisiana and in Mississippi . . . .”         Paul has abandoned

this issue by failing to brief it on appeal.              See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

         Paul argues that his claims against parties who were not

named in the state court suit are not res judicata.            This court has




                                      -3-
already found that there was privity among all of the defendants

and that the claims against them are res judicata.               Paul argues

that the district court should have granted his Rule 60(b) motion

based upon newly discovered evidence.        He does not identify in his

argument what the newly discovered evidence showed or how it would

have affected the district court’s judgment.

     Paul argues that his FCA claims could not have been barred

under the doctrine of collateral estoppel.          Paul’s complaint was

dismissed under the doctrine of res judicata.           Paul argues that a

magistrate judge cannot rule on matters materially affecting his

interests without his consent.         The magistrate judge did not rule

on Paul’s Rule 60(b) motion.      Paul argues that he should have had

an opportunity to conduct discovery.         The lack of an opportunity

for discovery does not involve the sort of compelling circumstance

that might provide a basis for relief under Rule 60(b)(6).

     Paul   has   not   shown   that   the   district    court   abused   its

discretion in denying his Rule 60(b) motion for relief from the

judgment.   His appeal is frivolous and is DISMISSED.         See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

Paul is cautioned that any additional frivolous appeals filed by

him will invite the imposition of sanctions.            To avoid sanctions,

Paul is further cautioned to review any pending appeals to ensure




                                   -4-
that they do not raise arguments that are frivolous because they

have been previously decided by this court.

                      APPEAL DISMISSED; SANCTIONS WARNING ISSUED.




                               -5-